EXHIBIT 99.5 CORNERSTONE TOTAL RETURN FUND, INC. CORNERSTONE STRATEGIC VALUE FUND, INC. CORNERSTONE PROGRESSIVE RETURN FUND 350 Jericho Turnpike, Suite 206 Jericho, New York 11753 (513)587-3400 March 28, 2012 The invoice for the premium due on the fidelity bond, covering the period March 23, 2012 to March 23, 2013 for Cornerstone Total Return Fund, Inc., Cornerstone Strategic Value Fund, Inc., and Cornerstone Progressive Return Fund has been paid in full. /s/ Theresa Bridge Theresa Bridge Treasurer
